DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R2-1706370) in view of Kim (US 2020/0328868).
Regarding Claims 1 and 13, CATT teaches a method for Semi-Persistent Scheduling (SPS), comprising: 
sending, to a terminal device, at least one uplink (UL) SPS configuration message via a Layer 1 signal to activate or deactivate a UL SPS grant in at least one cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
	receiving, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the at least one UL SPS configuration message (page 2, section 2.2, see specifically MAC CE),
wherein the first MAC CE comprises an indicator to confirm the at least one UL SPS configuration message (page 3, proposal 5, SPS configuration index and explicit.)
wherein there is a correspondence between the at least one UL SPS configuration message and one or more SPS configuration indexes (page 3, proposal 5, SPS configuration index and explicit.)
CATT fails to explicitly teach the indicator comprises a bitmap, and wherein the one or more SPS configuration indexes is corresponding to a position in the bitmap.
Kim from the same or similar field of endeavor teaches the indicator comprises a bitmap, and wherein the one or more SPS configuration indexes is corresponding to a position in the bitmap (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.

Regarding Claims 2 and 14, CATT teaches the method according to claim 1, further comprising: sending, to the terminal device, a plurality of second UL SPS configuration messages via the Layer 1 signal respectively to activate or deactivate a plurality of UL SPS grants in a plurality of cells among the one or more cells respectively (page 2, section 2.2, see specifically L1 SPS command);
 and receiving, from the terminal device, a second MAC CE for confirmation of the plurality of second UL SPS configuration messages, wherein the second MAC CE comprises a second indicator to confirm the plurality of second UL SPS configuration messages (page 3, proposal 5, SPS configuration index and explicit.)

Regarding Claims 3 and 15, CATT teaches the method according to claim 1, wherein the first and second indicators comprise at least one of one or more SPS configuration indexes  (page 3, proposal 5, SPS configuration index and explicit.)
However, CATT fails to explicitly teach one or more cell indexes; a bitmap of one or more cell indexes; and a bitmap of one or more SPS configuration indexes.  
Kim from the same or similar field of endeavor teaches one or more cell indexes; a bitmap of one or more cell indexes; and a bitmap of one or more SPS configuration indexes (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 4 and 16, CATT fails to explicitly teach the bitmap of one or more cell indexes is ordered from least significant bit to most significant bit according to a value of the one or more cell indexes in an increasing or decreasing order.  
Kim from the same or similar field of endeavor teaches the bitmap of one or more cell indexes is ordered from least significant bit to most significant bit according to a value of the one or more cell indexes in an increasing or decreasing order (¶ [0062], see specifically LSB).
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 5 and 17, CATT fails to explicitly teach a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device.
Kim teaches a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 6 and 18, CATT fails to explicitly teach wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell configured with UL SPS for the terminal device has a corresponding bit in the bitmap of one or more cell indexes.
Kim from the same or similar field of endeavor wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell configured with UL SPS for the terminal device has a corresponding bit in the bitmap of one or more cell indexes (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 7 and 19, CATT fails to explicitly teach a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario.  
Kim teaches a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 8 and 20, CATT teaches a UL SPS configuration is associated with a cell and is assigned with a unique SPS configuration index (page 3, proposal 5, SPS configuration index and explicit.)

Regaarding Claims 9 and 21, CATT teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order.  
Kim from the same or similar field of endeavor teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order (¶ [0062], see specifically LSB).
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 10 and 22, CATT fails to explicitly teach a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device.  
Kim from the same or similar field of endeavor teaches a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 11 and 23, CATT fails to explicitly teach the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration.  
Kim teaches the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration (¶ [0062], see specifically control command and bitmap. Examiner submits that each byte of the bitmap would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 12 and 24, CATT teaches wherein the correspondence comprises at least one of_ a sending order of the first UL SPS configuration message corresponding to a receiving order of the first MAC CE; a timing correspondence between the sending of the first UL SPS configuration message and the receiving of the first MAC CE; and a carrier correspondence between the carrier for which the UL SPS grant is configured or deconfigured and the carrier for transmitting the first MAC CE (page 3, proposal 5, SPS configuration index and explicit.)


Regarding Claims 25 and 27, CATT teaches a network device, comprising: 
the network device is operative to: send, to a terminal device, at least one uplink (UL) Semi-Persistent Scheduling (SPS) configuration message via a Layer 1 signal to activate or deactivate a UL SPS grant in at least one cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
and receive, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the at least one UL SPS configuration message page 2, section 2.2, see specifically MAC CE). 
wherein the first MAC CE comprises an indicator to confirm the  at least one UL SPS configuration message (page 2, section 2.2, see specifically MAC CE).
there is a correspondence between the first at least one UL SPS configuration message and one or more SPS configuration indexes  (page 3, proposal 5, SPS configuration index and explicit.)
CATT fails to explicitly teach a processor; and a memory, the memory containing instructions executable by the processor, and the indicator comprises a bitmap, and wherein the one or more SPS configuration indexes is corresponding to a position in the bitmap
Kim teaches a processor; and a memory, the memory containing instructions executable by the processor (¶ [0268] – [0282], see the hardware for the UE and eNB.)
 and the indicator comprises a bitmap, and wherein the one or more SPS configuration indexes is corresponding to a position in the bitmap (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues, Claim 1 is allowable over the combination of CATT and Kim because the combination fails to teach all features of the claim. Specifically, the combination of CATT and Kim fails to teach at least receiving a first MAC CE for confirmation of the first UL SPS configuration message comprising a first indicator to confirm the at least one UL SPS configuration message where “the indicator comprises a bitmap wherein there is a correspondence between the at least one UL SPS configuration message and one or more SPS configuration indexes.”* The Patent Office admits that “CATT fails to explicitly teach wherein the first indicator comprises a bitmap of one or more SPS configuration indexes.”° In an attempt to remedy this deficiency, the Patent Office refers to paragraph 0062 of Kim stating “see specifically control command and bitmap.” Applicant respectfully disagrees that this teaches the claimed features.
CATT does not teach any use of a bitmap. Additionally, CATT does not disclose the multiple configurations and multiple confirmations, thus, there is no correspondence between the SPS configuration messages and the SPS configuration indexes. In CATT, it is clearly understood that the UE can only confirm one SPS command at a time. In other words, the UE cannot confirm multiple commands using a single MAC CE. In this fashion, the bitmap will not be used.
Further, the bitmap of Kim refers to different SCells and is not related to one or more SPS configuration indexes: “The control command is structured in the form of a bitmap of which the first bit corresponds to the SCell 1, the second bit to SCell 2, and the n" bit to SCell n.”’ There is no teaching or suggestion of using a bitmap for any purpose. There is no teaching or suggestion of using a bitmap for SPS configuration indexes. As such, the combination of CATT and Kim fails to teach all features of the claim. Therefore, claim 1 is allowable over the combination of CATT and Kim.
Examiner disagrees, a bitmap is merely a data structure, one that has been around for a very long time. Microsoft Computer Dictionary had this definition in 2002 for the word bitmap: 
Bitmap n. A data structure in memory that represents information I n the form of a collection of individual bits. A bit map is used to represent a bit image. Another use of a bit map in some systems is the representation of blocks of storage on a disk, indicating whether each block is free (0) or in use (1). 
 The instant application is using a bitmap for the ordinary purpose, one that would be been entirely predictable to the artisan of ordinary skill. Bitmaps are used to convey or store all kinds of data, and have been since the dawn of computing. As long as the meaning of the bit pattern is known, it greatly reduces the amount of storage to convey larger amounts of data. 
Kim is using the bitmap for its ordinary purpose, which is to convey data where the meaning of the bitmap is known. In that case, it represented SCELL’s, and allowed the representation of multiple scells with low amounts of data. It would have been obvious prior to the filing to use a bitmap to convey any kind of data, including the SPS configuration indexes. 
Applicant continues, In response to a previous presentation of these deficiencies, the Patent Office stated that “one or ordinary skill would have realized that [a bitmap] could be used to convey any information where the necessary significance can be conveyed as a binary 1 or 0.”° Applicant respectfully disagrees. There is not even a suggestion in either of CATT or Kim to confirm multiple UL SPS grants. There is no suggestion to modify any of the references to arrive at the claimed features. Instead, the Patent Office used the Applicant’s disclosure as a roadmap for combining unrelated features: “The manner of combining the inventions of Kim and CATI is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim. Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT. The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.”
The only motivation to combine the features of claim 1 is found in Applicant’s disclosure. Such a reconstruction is impermissible hindsight. “[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”'!° When a judgment of obviousness takes into account “knowledge gleaned only from applicant’s disclosure,”!! such a reconstruction is proper.
Examiner disagrees, looking to KSR:
(c) The flaws in the Federal Circuit’s analysis relate mostly to its narrow conception of the obviousness inquiry consequent in its application of the TSM test. The Circuit first erred in holding that courts and patent examiners should look only to the problem the patentee was trying to solve. Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed. Second, the appeals court erred in assuming that a person of ordinary skill in the art attempting to solve a problem will be led only to those prior art elements designed to solve the same problem. The court wrongly concluded that because Asano’s primary purpose was solving the constant ratio problem, an inventor considering how to put a sensor on an adjustable pedal would have no reason to consider putting it on the Asano pedal. It is common sense that familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle. Regardless of Asano’s primary purpose, it provided an obvious example of an adjustable pedal with a fixed pivot point, and the prior art was replete with patents indicating that such a point was an ideal mount for a sensor. Third, the court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Finally, the court drew the wrong conclusion from the risk of courts and patent examiners falling prey to hindsight bias. Rigid preventative rules that deny recourse to common sense are neither necessary under, nor consistent with, this Court’s case law.

Examiner states that the Teleflex case was elements being used beyond their primary purposes. The primary, and even textbook, purpose of a bitmap, such as the one of Kim is to convey structured information. Examiner is simply stating that using a bitmap to convey the particular type of information of CATT and the information at issue in the claimed invention would be the primary and ordinary purpose of a bitmap, and it would be obvious to use it in this way. 
KSR goes further:
Helpful insights, however, need not become rigid and mandatory formulas; and when it is so applied, the TSM test is incompatible with our precedents. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way. In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility.

Examiner submits that limiting CATT in view of Kim in such a way would be the ordinary innovation discussed within KSR, one would have found a bitmap a useful and convenient way to convey structured information in the same way as Kim and then incorporated it into CATT. Examiner submits that CATT in view of Kim renders obvious the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/                Primary Examiner, Art Unit 2419                                                                                                                                                                                        

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419